The opinion of the court was filed June 2, 1884.
P kij Ctjeiam.
The examiner appointed by consent of counsel, to take testimony and report the facts, found that the appellant entered into a contract of separation with her husband in 1868. That the agreement was signed, sealed and executed; that she at that time, and subsequently, received a *20certain portion of his estate in pursuance of said contract; that all mutual claims by virtue of their marital rights against each of their respective estates were then relinquished, and that their separation was actual, immediate and continuous. The court concurred with this finding of facts, and affirmed the conclusion of the examiner. A careful examination of the evidence justifies the finding.
Mr. Speidel lived some fourteen years after the agreement was executed. During all that time the separation continued. At his death the appellant did not sustain such a relation to him as one of his family as entitles her to claim $300 worth of property out of his estate: Tozer v. Tozer, 2 Am. Law Reg. 510.
Decree affirmed and appeal dismissed at the costs of the appellant.